DETAILED ACTION
This is the Office action based on the 16918359 application filed July 1, 2020, and in response to applicant’s argument/remark filed on June 1, 2021.  Claims 3-16 are currently pending and have been considered below.  Applicant’s cancellation of claims 1-2 acknowledged.  Claim 16 withdrawn from consideration.
 	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 3 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the 
Claims 4-15 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “a ratio between the first noble gas and the second noble gas” renders the claim indefinite because it is unclear the basis for the ratio, e.g. ratio by volumetric flow, ratio by atomic mass, ratio by ionization energy,...  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 9-15 rejected under 35 U.S.C. 103 as obvious over Anderson et al. (U.S. PGPub. No. 20150294880), hereinafter “Anderson”, in view of Strang et al. (U.S. PGPub. No. 20040195216), hereinafter “Strang”: --Claims 3, 5, 6, 9, 10, 14: Anderson teaches a method of etching a multilayer formed on a substrate, comprisingloading the substrate into a process chamber ([0142]), wherein the multilayer film including a stack of seven silicon nitride / silicon oxide layers ([0143], Fig. 9) (a bottommost nitride layer reads on the undercoat layer, a middle silicon oxide layer reads on the  silicon-containing layer, and any top layer reads on the mask layer); supplying a gas mixture comprising C4F6 (reads on the fluorocarbon gas) ([0151, 0161]) and an inert gas, wherein the inert gas may be He, Ar, Xe, Kr, Ne, or combinations thereof ([0146]);applying RF power to form a plasma ([0147]);etching the multilayer film using the plasma ([0152]).        It is noted that Ne and He have higher ionization energy than Ar, and Kr and Xe have a lower ionization energy than Ar.  Since He and Ne has a lower atomic mass than Ar, Kr and Xe, He and Ne would have a lower momentum than Ar, Kr and Xe.     It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to use an inert gas comprising He or Ne in combination with Ar, Kr or Xe in the invention of  Anderson.  This reads on the first noble gas and the second noble gas recited in claim 1.     Anderson fails to teach supplying a first process gas comprising a fluorocarbon gas and the first noble gas and supplying a second process gas comprising a fluorocarbon gas and the second noble gas.     Strang teaches that when performing an etching process it is advantageous to improve chemical transport by “pulsing a gas flow in conjunction with pulsing the RF power to the substrate" ([0018-0019]) because pulsing a gas flow causes a local reduction in the mean free path, pulsing a power causes an increase in potential drop across a sheath at the substrate, and the combined effect leads to an increase of flux of mass and momentum at entrance of features, resulting in an improved etch rate, etch selectivity and sidewall profile ([0018-0019]).          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention, in routine experimentations, to pulse the RF power and the gas flows in the invention of Kubo because Strang teaches that this would increase of flux of mass and momentum at entrance of features, resulting in an improved etch rate, etch selectivity and sidewall profile.  It is noted that the pulsing would effectively a cyclical process comprising turning on the RF power and gas flows during a first time period then shutting off them off during a second time period, thus effectively repeating the supplying the gas mixture a plurality of times.  It is noted that during the first time the gas mixture is considered comprising C4F6 and one of He and Ne as the inert gas, and during the second time the gas mixture is considered comprising C4F6 and one of Ar, Kr and Xe as the inert gas.--Claim 4:  It is noted that energy in a metastable state of C4F6 is higher than energy in a metastable state of Ar, as taught by Applicant.--Claims 11, 12, 13, 15: Anderson further teaches that the substrate may comprise a tungsten layer or a SiCOH layer (0143]).  
Response to Arguments
Applicant's arguments filed June 1, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended feature, Applicant's arguments are persuasive.  New ground of rejections is shown above.  It is noted that the claims are also rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement

Conclusion
 Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713